DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication: Amendment filed on 12/28/2020.  This action is made non-final.
3.	Claims 1, 7 and 13 had been amended. Claims 5-6 and 11-12 had been cancelled. Claims 1-4, 7-10 and 13 are pending in the case.  Claims 1, 7 and 13 are independent claims.  

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The priority date is 09/27/2019. The certified copy was received on 02/17/2020.

Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/27/2021 has been entered.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 7 and 13 (and associated dependent claims) are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended limitation of “controlling the target function to remain in the OFF state to refuse to be waked up through the gazing operation information even if the duration of the user gazing at the local screen exceeding the second duration in case that the target function is the manual deactivation, so as to avoid an incorrect wake-up of the target function” are not described in the specification. 
According to the Specification of the Instant Application, when the device is at OFF state and the device is manually deactivated, the device would not be activated at all by the gaze gesture no matter how long the gaze duration is since no time duration is disclosed for this scenario (see page 5, lines 23-27 and page 10, lines 7-11, When the target function state information indicates the OFF state and the target function is a manual deactivation (passive closing), the target function is controlled to remain in the OFF state to refuse to be waked up through the gazing operation information; in which the manual deactivation is to deactivate the target function in response to the deactivating command of the user). 
The amended limitation of “controlling the target function to remain in the OFF state to refuse to be waked up through the gazing operation information even if the duration of the user gazing at the local screen exceeding the second duration in case that the target function is the manual deactivation, so as to avoid an incorrect wake-up of the target function” indicates that the device can be activated if the gazing exceeds a third duration instead of the second duration which is not expressively disclosed in the Specification of the Instant Application since no time duration is disclosed in this scenario. 
Therefore, the above limitation is interpreted as a new matter. Please make appropriate corrections or clarifications and provides the proper support in the Specification.   

Response to Arguments
8.	Applicant's arguments filed on 12/28/2020 have been considered but are not persuasive.
	In response to independent claims 1, 7 and 13 (see Applicants arguments on pages 10-12).
	The Applicant argued that the previously cited prior art does not teach the feature of the partially rolled-up claim 6 or 12 (which are now cancelled), “… controlling the target function to remain in the OFF state to refuse to be waked up through the gazing operation information even if the duration of the user gazing at the local screen exceeding the second duration in case that the target function is the manual deactivation, so as to avoid an incorrect wake-up of the target function” (see Applicant’s arguments on pages 10-12).
	In response, the Examiner respectively disagrees.
	The arguments for Clements is moot since it is not used for the current rejection.
	The previously cited prior art of Krulce is again used for the current rejection.  Since Krulce is not argued by the Applicant in the remarks dated at 12/28/2020 as NOT teaching the now cancelled claim 6 limitation which is partially rolled up to the claim 1, it is interpreted and acknowledged that the Applicant accepts and agrees that Krulce teaches the above limitation of “… controlling the target function to remain in the OFF state to refuse to be waked up through the gazing operation information even if the duration of the user gazing at the local screen exceeding the second duration in case that the target function is the manual deactivation, so as to avoid an incorrect wake-up of the target function”.
	Therefore, Bongwald-Krulce teaches the amendment of claim 1.

In response to dependent claims:
Since all independent claims are reasonably rejected with all prior arts from the updated search and reasons above, all dependent claims are also reasonably rejected based on above reasons and other reasons as recited above in each claim rejection.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-3, 7-9 and 13 are rejected under 35 U.S.C. 103(a) as being patentable over Bongwald (US PGPUB 2015/0232030; pub date: 8/20/2015) in view of Krulce et al. (US PGPUB 2014/0267034; pub date: 9/18/2014) (hereinafter Krulce).

As to claims 1, 7 and 13, Bongwald teaches a control method of an intelligent device, comprising: 
determining a state of a target function to acquire target function state information 
(see [0004] and [0024] for switching display state from active and inactive ; thus the display state is determined; e.g., The display system is operable in conjunction with a driver monitor or eye gaze detection system or the like, whereby the display is activated or energized or switched or changed to a display state when the system determines that the driver is looking at the display area (such as when the system determines that the driver's gaze is at the display area for at least a threshold period of time). The display unit may comprise an invisible or transparent or light transmissive display unit, such that the display unit is substantially non-discernible when in its transparent state or deactivated); 
detecting an operation of a user gazing at a local screen to acquire gazing operation information; controlling the state of the target function to switch according to the gazing operation information and the target function state information
(see [0004] and [0024] for switching display state between active and inactive; e.g., the display is activated or energized or switched or changed to a display state when the system determines that the driver is looking at the display area (such as when the system determines that the driver's gaze is at the display area for at least a threshold period of time; see [0025] the system may include a fixed or (manually, automatically or system learnable) delay time for the delay in activation, whereby the display may activate only when the driver's gaze is determined to be looking at the display for at least about 0.5 seconds or at least about 1 second or the like. Optionally, there may be a hysteresis in time for activating and inactivating the mirror display). 

Bongwald teaches controlling the state of the target function to switch according to the gazing operation information and the target function state information comprises: determining whether the target function is automatic deactivation or manual deactivation when the target function state information indicates an OFF, determining a duration of the user gazing at the local screen; wherein the automatic deactivation indicates that the target function is deactivated automatically from the ON state to the OFF state in response to a duration of the user not gazing at the local screen exceeding a first duration, and switching the target function from the OFF state to the ON state in response to a duration of the user gazing at the local screen exceeding a second duration in a case that the target function is the automatic deactivation (
see [0010] FIG. 5 shows a similar in cabin scene as FIG. 4, with the display at the windshield being deactivated [e.g. OFF state] such as when the driver's gaze is detected by the eye tracking system to be viewing the road or road sign ahead of the vehicle [e.g., automatic deactivation after not gazing at the screen for a first duration; thus, an automatic deactivation is determined]; 
see [0004] and [0024] for switching display state between activated and deactivated; e.g., the display is activated or energized or switched or changed to a display state when the system determines that the driver is looking at the display area (such as when the system determines that the driver's gaze is at the display area for at least a threshold period of time [a second period]; 
see [0025] the system may include a fixed or (manually, automatically or system learnable) delay time for the delay in activation, whereby the display may activate only when the driver's gaze is determined to be looking at the display for at least about 0.5 seconds or at least about 1 second or the like [e.g., a second duration]. Optionally, there may be a hysteresis in time for activating and inactivating the mirror display).

Bongwald does not expressively teach “the manual deactivation indicates that the target function is deactivated manually from the ON state to the OFF state in response to a deactivating command of the user; controlling the target function to remain in the OFF state to refuse to be waked up through the gazing operation information even if the duration of the user gazing at the local screen exceeding the second duration in case that the target function is the manual deactivation, so as to avoid an incorrect wake-up of the target function”.  

In the same field of endeavor of using eye gaze tracking, Krulce suggests and teaches “the manual deactivation indicates that the target function is deactivated manually from the ON state to the OFF state in response to a deactivating command of the user; controlling the target function to remain in the OFF state to refuse to be waked up through the gazing operation information even if the duration of the user gazing at the local screen exceeding the second duration in case that the target function is the manual deactivation, so as to avoid an incorrect wake-up of the target function” (see [0027] and [0033] In some embodiments, at least one of a keylock and a security challenge may be required by an operating system of device 100 after a predetermined time of inactivity or after user 120 manually locks device 100 via a lock switch or command to secure device 100 [manually deactivate the device]. Activating display component 114 via a detected gaze may bypass the keylock or security challenge. For example, if gaze detection detects a gaze, the detection of the gaze [a second duration] may be sufficient to activate display component 114 and bypass a keylock, but not sufficient to bypass a security challenge; therefore, gazing exceeding the second duration alone cannot activate the device while it was in the OFF state after manually deactivated without successfully passing the security challenge).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Bongwald and Krulce before him before the effective filing date of the claimed invention, to modify the eye gaze tracking system taught by Bongwald with Krulce to include the feature of not activating a deactivated device which is manually deactivated by a user taught by Krulce to continue deactivating the device after gazing for a second duration if a security challenge is not satisfied.  One would have been motivated to make such a combination because providing the feature of not activating a deactivated device which is manually deactivated by a user to continue deactivating the device after gazing for a second duration if a security challenge is not satisfied would have been obtained by Krulce (see [0027] and [0033]).

As to claims 2 and 8, Bongwald teaches wherein controlling the state of the target function to switch according to the gazing operation information and the target function state information comprises: when the target function state information indicates an ON state, in response to the user gazing at the local screen, delaying a time of deactivating the target function (see [0025] the system may include a fixed or (manually, automatically or system learnable) delay time for the delay in activation, whereby the display may activate only when the driver's gaze is determined to be looking at the display for at least about 0.5 seconds or at least about 1 second or the like. Optionally, there may be a hysteresis in time for activating and inactivating the mirror display; When the mirror display is on, it may not switch off when the driver's gaze temporarily leaves the mirror's display area, such as within, for example, about 0.5 seconds after the driver's gaze temporarily leaves the mirror's display area. Optionally, the gaze area for keeping the mirror activated may be extended when the mirror is turned on. There may be a time wise and a (gaze-) space wise hysteresis in combination; as delay time for deactivation).

As to claims 3 and 9, Bongwald teaches wherein delaying the time of deactivating the target function comprises:  starting timing from a starting point of the user gazing at the local screen for a last time; and in response to a timing result exceeding a first duration, deactivating the target function automatically (see [0025] the system may include a fixed or (manually, automatically or system learnable) delay time for the delay in activation, whereby the display may activate only when the driver's gaze is determined to be looking at the display for at least about 0.5 seconds or at least about 1 second or the like. Optionally, there may be a hysteresis in time for activating and inactivating the mirror display; When the mirror display is on, it may not switch off when the driver's gaze temporarily leaves the mirror's display area, such as within, for example, about 0.5 seconds [as a first duration] after the driver's gaze temporarily leaves the mirror's display area. Optionally, the gaze area for keeping the mirror activated may be extended when the mirror is turned on. There may be a time wise and a (gaze-) space wise hysteresis in combination; as delay time for deactivation).

11.	Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103(a) as being patentable over Bongwald-Krulce in view of Bonfiglio et al. (US PGPUB 2011/0026678; pub date: 2/3/2011) (hereinafter Bonfiglio). 

As to claims 2 and 8, Bongwald teaches wherein controlling the state of the target function to switch according to the gazing operation information and the target function state information comprises: when the target function state information indicates an ON state, in response to the user gazing at the local screen, delaying a time of deactivating the target function (see [0025] the system may include a fixed or (manually, automatically or system learnable) delay time for the delay in activation, whereby the display may activate only when the driver's gaze is determined to be looking at the display for at least about 0.5 seconds or at least about 1 second or the like. Optionally, there may be a hysteresis in time for activating and inactivating the mirror display; When the mirror display is on, it may not switch off when the driver's gaze temporarily leaves the mirror's display area, such as within, for example, about 0.5 seconds after the driver's gaze temporarily leaves the mirror's display area. Optionally, the gaze area for keeping the mirror activated may be extended when the mirror is turned on. There may be a time wise and a (gaze-) space wise hysteresis in combination; as delay time for deactivation).
As a further support for “delaying a time of deactivating the target function”.
In the same field of endeavor of using eye gaze to control display, Bonfiglio teaches “delaying a time of deactivating the target function” (see [0016]-[0017], applied to other fields, in order to activate various processes … various activations or processes can be executed by gazing at one or more points of a reference in order to activate, deactivate and/or control them; see [0028], as the operator tracking system, a device for control by gaze detection in the control unit for activation or emission of the radiation; see [0036]-[0043] for activation-deactivation by means of the gaze of the operator; see [0046]-[0049] and [0114]-[0118] for different operating modes for activating and deactivating with eye-tracking in predetermined direction; see [0051] and [0119]-[0120], The device for control by gaze detection optionally includes an adjustable timer to delay the disconnection of the radiation emitter element when the operator looks away from the predetermined direction. This prevents the system from switching on and off too quickly).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Bongwald-Krulce and Bonfiglio before him before the effective filing date of the claimed invention, to modify the eye gaze tracking system taught by Bongwald-Krulce to include the feature of delaying a time of deactivating the target function taught by Bonfiglio to prevent the system from switching on and off too quickly.  One would have been motivated to make such a combination because providing the feature of delaying a time of deactivating the target function to prevent the system from switching on and off too quickly would have been obtained by Bonfiglio (see [0016]-[0017]; see [0028]; see [0036]-[0043]; see [0046]-[0049] and [0114]-[0118]; see [0051] and [0119]-[0120]).

As to claims 3 and 9, Bongwald-Krulce-Bonfiglio teaches wherein delaying the time of deactivating the target function comprises:  starting timing from a starting point of the user gazing at the local screen for a last time; and in response to a timing result exceeding a first duration, deactivating the target function automatically (see Bongwald, [0025] the system may include a fixed or (manually, automatically or system learnable) delay time for the delay in activation, whereby the display may activate only when the driver's gaze is determined to be looking at the display for at least about 0.5 seconds or at least about 1 second or the like. Optionally, there may be a hysteresis in time for activating and inactivating the mirror display; When the mirror display is on, it may not switch off when the driver's gaze temporarily leaves the mirror's display area, such as within, for example, about 0.5 seconds [as a first duration] after the driver's gaze temporarily leaves the mirror's display area. Optionally, the gaze area for keeping the mirror activated may be extended when the mirror is turned on. There may be a time wise and a (gaze-) space wise hysteresis in combination; as delay time for deactivation; see Bonfiglio, see [0051] and [0119]-[0120], The device for control by gaze detection optionally includes an adjustable timer to delay the disconnection of the radiation emitter element when the operator looks away from the predetermined direction. This prevents the system from switching on and off too quickly; It is also possible to introduce a programmable timer 9, which goes from zero to the value which is considered necessary (for example tenths of a second), in order to avoid the problems which would be caused by disconnection or interruption of the emission of radiation as a result of rapid and/or involuntary movements).

12.	Claim 4 and 10 are rejected under 35 U.S.C. 103(a) as being patentable over Bongwald-Krulce in view of Gelonese (US PGPUB 2014/0285019; pub date: 9/25/2014) and Pease et al. (US PGPUB 2015/0050629; pub date: 2/19/2015) (hereinafter Pease).

As to claims 4 and 10, Bongwald-Krulce does not expressively teach comprising:  displaying a time-addition text and a time-addition animation upon detecting that the user starts to gaze at the local screen.  
In the same field of endeavor of display power off countdown time, Gelonese teach displaying a splash screen with the countdown time (see [0024] Fig. 6 is a warning splash screen displayed; see [0059] A warning of impending shut down is then displayed 52 as a splash screen on a PC monitor. An example warning is shown in FIG. 6. The text of the warning indicates that the PC will shortly be placed into a nominated Low Power Standby mode, which may be "sleep" or "hibernate" or any other suitable low power use-mode of operation. The text invites a user to interact with the PC, by keystroke or mouse movement, in order to prevent the change in mode. The time left before shut down, being the value of the Hibernate Countdown Timer, may also be displayed).
Note: a splash screen is interpreted as an animation screen with the text of “your computer will go to sleep in 10:00 minutes”; thus, the above limitation is suggested and taught by Gelonese.
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Bongwald-Krulce with Gelonese before him before the effective filing date of the claimed invention, to modify the eye gaze tracking system taught by Bongwald-Krulce to include the feature of displaying a countdown splash screen with a countdown text taught by Gelonese to provide a countdown feedback to a user.  One would have been motivated to make such a combination because providing the feature of displaying an animated countdown splash screen with a countdown text to provide a countdown feedback to a user would have been obtained by Gelonese (see [0024] Fig. 6; see [0059]).

However, Gelonese does not expressively use the term of “animation” for the splash screen even it is clearly implied and reasonably interpreted.
As a further support for the splash screen animation feature, in the same field of endeavor of displaying a splash screen, Pease teaches an animated splash screen (see [0130], the splash animation consists of lighting all target touchscreens at once and removing them one at a time …. countdown).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Bongwald-Krulce with Gelonese and Pease before him before the effective filing date of the claimed invention, to modify the eye gaze tracking system taught by Bongwald-Krulce with Gelonese to include the feature of displaying an animated countdown splash screen taught by Pease to provide a countdown feedback to a user.  One would have been motivated to make such a combination because providing the feature of displaying an animated countdown splash screen with a countdown text to provide a countdown feedback to a user would have been obtained by Pease (see [0130]) and Gelonese.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
	The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.
Aoki et al. (US PGPUB 2007/0040892) discusses detecting eye gazing on different targets defining different user-maintained modes may be used to automatically activate 9and deactivate)transmission of image and voice data during a conversation.
Ewert (US Patent 10395387) discusses that the gaze direction of the driver and/or hand movements of the driver are captured and monitored over time to determine whether the driver is using the electronic device in the vehicle, and wherein operation of the electronic device is suppressed by deactivating the electronic device by disconnecting radio connections, including NFC or Bluetooth connections, between vehicle electronics and the electronic device.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179